01041NAL                                              01/05/2021



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0345

                                                                           FILED
                                                                           JAN 0 5 2021
IN THE MA I I ER OF:
                                                                               Greenvvo0a
                                                                                 • -me Couri
                                                                         .
 L.J.P. and R.P.,                                                   ORDER




             Youths in Need of Care.




      Counsel for the appellant mother of L.J.P. and R.P. filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
       DATED this             of January, 2021.



                                                               Chief Justice
./9 1
    - A4




     Justices